9 F.3d 114
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.Steven POLKOFF, Executor of the Estate of James R. Follin,deceased, Appellant,v.MAYO FOUNDATION, doing business as Mayo Clinic;  Thomas V.McCaffrey, M.D., Appellees.
No. 93-1129MN.
United States Court of Appeals,Eighth Circuit.
Submitted:  October 15, 1993.Filed:  October 21, 1993.

1
Appeal from the United States District Court for the District of Minnesota.


2
D.Minn.


3
AFFIRMED.

PER CURIAM

4
In this diversity action Steven Polkoff, the representative of James R. Follin, deceased, appeals the district court's adverse decision that his action is barred by Minnesota's applicable statute of limitations.  Having considered the parties' arguments and reviewed the applicable state law de novo, we conclude the district court's decision is clearly correct.  We also conclude the district court did not abuse its discretion in denying Polkoff's requests for oral argument and deciding a relatively straightforward question of law on the parties' well-written briefs.  We thus affirm the district court.  See 8th Cir.  R. 47B.